If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



LAUREN MICHELLE BROWN,                                            UNPUBLISHED
                                                                  September 5, 2019
              Plaintiff-Appellee,

v                                                                 No. 345917
                                                                  Wayne Circuit Court
                                                                  Family Division
LEON JERMAINE WALKER,                                             LC No. 17-111471-DC

              Defendant-Appellant.


Before: BECKERING, P.J., and SAWYER and CAMERON, JJ.

BECKERING, P.J. (concurring).

       I concur in the result only.



                                                           /s/ Jane M. Beckering




                                              -1-